DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 32, 46, 61, 62 has been amended.
Claim Objections
Claims 48, objected to because of the following informalities:  
In claims 48 line3, please remove “)”,
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 32- 35, 39, 43- 47, 49, 50, 57-59, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gostev et al. (US20180084456 herein after Gostev) in view of Theon et al (US 20190044576 herein after Theon).

Regarding claim 32, Gostev teaches a method of receiving audio content by a wireless stereo headset comprising first and second ear pieces, comprising:
establishing a bidirectional communication channel between the first ear piece and a host device over a first wireless communication piconet (Fig. 1 “102 S2B link”, [0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-audio bud (“S2B”) piconet”);
monitoring, by both the first and second ear pieces, the first wireless communication piconet for audio content from the host device ([0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-audio bud (“S2B”) piconet”), [0027] “the secondary audio bud 110 may “eavesdrop” 112 on the source device 106 as it communicates with the primary audio bud 108”);
the first ear piece missing or erroneously receiving a first packet of audio content transmitted by the host device on the first wireless communication piconet (Fig 8 “820”, [0054] “However, since the audio bud B 820 did not receive the referenced source packet transmission”);
the second ear piece correctly receiving the first packet of audio content transmitted by the host device on the first wireless communication piconet ([0054] “the audio bud C 830 successfully receives the source packet 811 (S2B communication) and sends the short private Tx ACK 832 (B2B communication) to the audio bud B 820”);
the second ear piece sending to the first ear piece an indication that the second ear piece successfully received the first packet of audio content ([0054] “the audio bud C 830 successfully receives the source packet 811 (S2B communication) and sends the short private Tx ACK 832 (B2B communication) to the audio bud B 820”);
and the first ear piece transmitting an acknowledgement of the first packet of audio content to the host device ([0055] “the audio bud B 820 may send a Tx ACK 825 to the source device A 810 at the next Rx slot 844 in the S2B communication”), to prevent a retransmission of the first packet of audio content by the host device ([0078] “Accordingly, the source device 106 may utilize the first retransmission attempt. However, as shown, the first retransmission attempt may also fail as one or both of the Node-B 1305 and the Node-C 1320 may not receive the data transmission from the source device 106”).
Although, Gostev teaches and the first ear piece transmitting an acknowledgement of the first packet of audio content to the host device ([0055] “the audio bud B 820 may send a Tx ACK 825 to the source device A 810 at the next Rx slot 844 in the S2B communication”), to prevent a retransmission of the first packet of audio content by the host device ([0078] “Accordingly, the source device 106 may utilize the first retransmission attempt. However, as shown, the first retransmission attempt may also fail as one or both of the Node-B 1305 and the Node-C 1320 may not receive the data transmission from the source device 106”).
Gostev does not teach ear piece transmitting an acknowledgement of the first packet of audio content to the host device, prior to receiving, from the second ear piece, any audio content from the first packet of audio content, to prevent a retransmission of the first packet of audio content by the host device
Theon teaches ear piece transmitting an acknowledgement of the first packet of audio content to the host device, prior to receiving ([0057] “acknowledgement to the third wireless device 306 after a successful reception of an A2DP or HEP packet can also be sent dynamically from either the first and second wireless devices 302, 304, based on a negotiation between the first and second wireless devices 302, 304 over the first wireless link 308”), from the second ear piece, any audio content from the first packet of audio content ([0058] “for exchange of communication content data packets (e.g. audio, microphone, etc.) between both the first and second wireless devices 302, 304. Such packet exchange/forwarding can be either unconditional or conditional”),
 to prevent a retransmission of the first packet of audio content by the host device ([0069] “This approach minimizes the number of unnecessary retransmissions from the third wireless device 306 and hence reduces the third wireless device's 306 power consumption and minimizes BW usage of the 2.4 GHz spectrum”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostev to incorporate the teachings of Theon. One of ordinary skill in the art would have been motivated to make this modification in order to minimize amount of retransmission times.

Regarding claim 46, Gostev teaches a wireless stereo headset comprising first and second ear pieces, comprising:
a first transceiver in the first ear piece adapted to (Fig. 3 “310 Transceiver”, [0033] “The exemplary device 300 may include a transceiver 310 connected to an antenna 315”): establish a bidirectional communication channel between the first ear piece and a host device over a first wireless communication piconet(Fig. 1 “102 S2B link”, [0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-audio bud (“S2B”) piconet”);
monitor the first wireless communication piconet for audio content from the host device ([0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-audio bud (“S2B”) piconet”), [0027] “the secondary audio bud 110 may “eavesdrop” 112 on the source device 106 as it communicates with the primary audio bud 108”);
and transmit to the host device on the first wireless communication piconet an acknowledgement ([0055] “the audio bud B 820 may send a Tx ACK 825 to the source device A 810 at the next Rx slot 844 in the S2B communication”) in response to receiving an indication from the second ear piece of successfully receiving a first packet of audio content ([0054] “the audio bud C 830 successfully receives the source packet 811 (S2B communication) and sends the short private Tx ACK 832 (B2B communication) to the audio bud B 820”) that the first ear piece missed or received erroneously (Fig 8 “820”, [0054] “However, since the audio bud B 820 did not receive the referenced source packet transmission”),
Gostev does not teach wherein the acknowledgement is transmitted prior to receiving, from the second ear piece, any audio content from the first packet of audio content.
However, Theon teaches wherein the acknowledgement is transmitted prior to receiving ([0057] “acknowledgement to the third wireless device 306 after a successful reception of an A2DP or HEP packet can also be sent dynamically from either the first and second wireless devices 302, 304, based on a negotiation between the first and second wireless devices 302, 304 over the first wireless link 308”),
 from the second ear piece, any audio content from the first packet of audio content ([0058] “for exchange of communication content data packets (e.g. audio, microphone, etc.) between both the first and second wireless devices 302, 304. Such packet exchange/forwarding can be either unconditional or conditional”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostev to incorporate the teachings of Theon. One of ordinary skill in the art would have been motivated to make this modification in order to minimize amount of retransmission times.


Regarding claim 62, Gostev teaches a method of receiving audio content by a wireless stereo headset comprising first and second ear pieces, comprising:
establishing a bidirectional communication channel between the first ear piece and a host device over a first wireless communication piconet (Fig. 1 “102 S2B link”, [0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-audio bud (“S2B”) piconet”);
the first ear piece correctly receiving a first packet of audio content transmitted by the host device on the first wireless communication piconet (Fig 7 “720”, [0050] “the audio bud B 720 during Rx time 721 successfully receives the packet 711 while the audio bud C 730 during Rx time 731 fails to receive the packet 711”);
the first ear piece sending to the second ear piece an indication that the first ear piece successfully received the first packet of audio content ([0050] “Accordingly, the audio bud B 720 may relay the source packet 711 during a B2B Tx 723 to the audio bud C 730”);
and the first ear piece transmitting an acknowledgement of the first packet of audio content to the host device ([0052] “the audio bud B 720 may send a Tx ACK 725 to the source device A 710”), to prevent a retransmission of the first packet of audio content by the host device ([0078] “Accordingly, the source device 106 may utilize the first retransmission attempt. However, as shown, the first retransmission attempt may also fail as one or both of the Node-B 1305 and the Node-C 1320 may not receive the data transmission from the source device 106”).
Although, Gostev teaches and the first ear piece transmitting an acknowledgement of the first packet of audio content to the host device ([0052] “the audio bud B 720 may send a Tx ACK 725 to the source device A 710”), to prevent a retransmission of the first packet of audio content by the host device ([0078] “Accordingly, the source device 106 may utilize the first retransmission attempt. However, as shown, the first retransmission attempt may also fail as one or both of the Node-B 1305 and the Node-C 1320 may not receive the data transmission from the source device 106”).
Gostev does not teach ear piece transmitting an acknowledgement of the first packet of audio content to the host device, prior to transmitting any audio content from the first packet of audio content to the second ear piece, to prevent a retransmission of the first packet of audio content by the host device.
Theon teaches ear piece transmitting an acknowledgement of the first packet of audio content to the host device, prior to transmitting ([0057] “acknowledgement to the third wireless device 306 after a successful reception of an A2DP or HEP packet can also be sent dynamically from either the first and second wireless devices 302, 304, based on a negotiation between the first and second wireless devices 302, 304 over the first wireless link 308”), any audio content from the first packet of audio content to the second ear piece ([0058] “for exchange of communication content data packets (e.g. audio, microphone, etc.) between both the first and second wireless devices 302, 304. Such packet exchange/forwarding can be either unconditional or conditional”),
 to prevent a retransmission of the first packet of audio content by the host device ([0069] “This approach minimizes the number of unnecessary retransmissions from the third wireless device 306 and hence reduces the third wireless device's 306 power consumption and minimizes BW usage of the 2.4 GHz spectrum”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostev to incorporate the teachings of Theon. One of ordinary skill in the art would have been motivated to make this modification in order to minimize amount of retransmission times.


	
	Regarding claims 33, 47 Gostev teaches wherein the communication channel of the first wireless communication piconet has a frame structure in the time domain (Fig. 8 “Transmission Graph 840”, [0046] “transmission graphs 640, 740, 840 and 940, respectively, each having multiple slots for transmission and reception over time”);
 and monitoring, by both the first and second ear pieces, the first wireless communication piconet for audio content from the host device ([0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-audio bud (“S2B”) piconet”), [0027] “the secondary audio bud 110 may “eavesdrop” 112 on the source device 106 as it communicates with the primary audio bud 108”) comprises monitoring the first wireless communication piconet at a predetermined packet transmission starting point in every frame (“[0027] “Specifically, the secondary audio bud 110 may know the schedule for communications between the secondary audio bud 110 and the primary audio bud 108 on the B2B piconet 104. When there are no scheduled communications on the B2B piconet 104, the secondary audio bud 110 may eavesdrop on the communication between the source device 106 and the primary audio bud 108 over the S2B piconet 102”).

Regarding claim 34, 49,Gostev teaches wherein the first wireless communication piconet comprises a radio frequency (RF) communication channel ([0027] “The first piconet 102 is a source-to-audio bud (“S2B”) piconet”, [0045] “a source device A 610, 710, 810, 910 may communicate with wireless audio bud B 620, 720, 820, 920 and wireless audio bud C 630, 730, 830, 930 over a piconet network (e.g., using Bluetooth)”).

Regarding claim 35, Gostev teaches wherein the second ear piece sending an indication to the first ear piece ([0050] “Accordingly, the audio bud B 720 may relay the source packet 711 during a B2B Tx 723 to the audio bud C 730”) comprises the first and second ear pieces communicating over a second communication piconet (Fig. 1 “104 B2B link”, [0027] “The second piconet 104 is an audio bud-to-audio bud (“B2B”) piconet, wherein the primary audio bud 108 is the master and a secondary audio bud 110 is a slave”).

Regarding claim 39, Gostev teaches wherein the second communication piconet ([0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone).
Gostev does not teach comprises a Near Field Magnetic Induction (NFMI) communication channel.
However, Theon teaches a Near Field Magnetic Induction (NFMI) communication channel ([0064] “the first wireless device 302 is configured to send a message over the first wireless link 308 (e.g. NFMI) to the second wireless device 304 in response to the error condition or signal degradation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostev to incorporate the teachings of Theon. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the system.


Regarding claim 43, Gostev teaches the first ear piece requesting audio content in the first packet from the second device over the second communication piconet ([0054] “the audio bud B 820 may send a short private POLL packet 823 to the audio bud C 830 requesting a relay transmission of the packet 811”);
 and the second ear piece sending to the first ear piece the requested audio content over the second communication piconet ([0054] “If the audio bud C 830 receives the short private POLL Tx 823 from the audio bud A 820, then the audio bud C 830 may relay the source packet 811 to the audio bud B 820 during a B2B Tx 834”).

Regarding claims 44, 58 Gostev teaches the first ear piece correctly receiving a second packet of audio content transmitted by the host device on the first wireless communication piconet (Fig 7 “720”, [0050] “the audio bud B 720 during Rx time 721 successfully receives the packet 711 while the audio bud C 730 during Rx time 731 fails to receive the packet 711”);
 and the first ear piece sending to the second ear piece, over the second communication piconet, an indication that the first ear piece successfully received the second packet of audio content on the first wireless communication piconet ([0050] “the audio bud B 720 during Rx time 721 successfully receives the packet 711 while the audio bud C 730 during Rx time 731 fails to receive the packet 711 … Accordingly, the audio bud B 720 may relay the source packet 711 during a B2B Tx 723 to the audio bud C 730”).

Regarding claim 45, Gostev teaches monitoring the reception quality of audio content received by the first ear piece from the host device over the first wireless communication piconet; when the reception quality falls below a predetermined threshold ([0117] “If the number exceeds a predetermined threshold (e.g., at least 2 which includes the initial transmission attempt and at least one retransmission attempt)”, Fig. 11 “1120”, [0061] “In 1120, a primary relay role may be designated for one of the sink devices. For instance, each of the sink devices may exchange link statistics, such as any/all of a rate, RSSI, PER, etc., for either or both the S2B piconet links and the B2B piconet links. Based on the statistical information exchange, the sink devices may negotiate the primary and secondary relay roles such that the sink having the best source reception may become the primary sink device. The remaining sink device(s) may then be designated as the secondary sink device(s)”),
 the first and second ear pieces exchanging signaling over the second communication piconet swapping some functionality ([0096] “the B2B piconet 104 may be used to adjust and manage the role of the primary audio bud 108 and the secondary audio bud 110 (which is primary and which is secondary) based on wireless link quality (perceived or anticipated), audio quality (perceived or anticipated)”);
 and establishing a bidirectional communication channel between the second ear piece and the host device over the first wireless communication piconet ([0065] “In 1160, the primary sink device may implement any of the various real-time relay schemes to receive and/or relay source data packets to/from the secondary sink device(s). As detailed above in FIGS. 6-9, various scenarios may include both the primary and secondary devices receiving the source packet, only one of the primary and secondary devices receiving the source packet”).

Regarding claim 48, Gostev teaches a first transceiver (Fig. 3 “310 Transceiver”, [0033] “The exemplary device 300 may include a transceiver 310 connected to an antenna 315”) in the second ear piece adapted to monitor the first wireless communication piconet for audio content from the host device) at the predetermined packet transmission starting point in every frame (“[0027] “Specifically, the secondary audio bud 110 may know the schedule for communications between the secondary audio bud 110 and the primary audio bud 108 on the B2B piconet 104. When there are no scheduled communications on the B2B piconet 104, the secondary audio bud 110 may eavesdrop on the communication between the source device 106 and the primary audio bud 108 over the S2B piconet 102”).

Regarding claim 50, Gostev teaches wherein the first ear piece receiving an indication from the second ear piece of successfully receiving a packet of audio content ([0054] “the audio bud C 830 successfully receives the source packet 811 (S2B communication) and sends the short private Tx ACK 832 (B2B communication) to the audio bud B 820”) comprises receiving the indication over a bidirectional communication channel between the first ear piece and the second ear piece over a second communication piconet ([0054] “the audio bud C 830 successfully receives the source packet 811 (S2B communication) and sends the short private Tx ACK 832 (B2B communication) to the audio bud B 820”).

Regarding claim 57, Gostev teaches wherein the first ear piece is adapted to: request, from the second ear piece, over the second piconet ([0054] “the audio bud B 820 may send a short private POLL packet 823 to the audio bud C 830 requesting a relay transmission of the packet 811”), the missed or erroneously received packet of audio content; and receive the requested audio content over the second communication piconet ([0054] “If the audio bud C 830 receives the short private POLL Tx 823 from the audio bud A 820, then the audio bud C 830 may relay the source packet 811 to the audio bud B 820 during a B2B Tx 834”).

Regarding claim 59, Gostev teaches wherein the first transceiver in the second ear piece (Fig. 3 “310 Transceiver”, [0033] “The exemplary device 300 may include a transceiver 310 connected to an antenna 315”) is further adapted to establish a bidirectional communication channel between the second ear piece and the host device over the first wireless communication piconet ([0065] “In 1160, the primary sink device may implement any of the various real-time relay schemes to receive and/or relay source data packets to/from the secondary sink device(s). As detailed above in FIGS. 6-9, various scenarios may include both the primary and secondary devices receiving the source packet, only one of the primary and secondary devices receiving the source packet”)
 in response to signaling between the first and second ear pieces over the second communication piconet swapping functions ([0096] “the B2B piconet 104 may be used to adjust and manage the role of the primary audio bud 108 and the secondary audio bud 110 (which is primary and which is secondary) based on wireless link quality (perceived or anticipated), audio quality (perceived or anticipated)”) in response to a metric of the quality of reception of audio content by the first ear piece falling below a predetermined threshold ([0117] “If the number exceeds a predetermined threshold (e.g., at least 2 which includes the initial transmission attempt and at least one retransmission attempt)”, Fig. 11 “1120”, [0061] “In 1120, a primary relay role may be designated for one of the sink devices. For instance, each of the sink devices may exchange link statistics, such as any/all of a rate, RSSI, PER, etc., for either or both the S2B piconet links and the B2B piconet links. Based on the statistical information exchange, the sink devices may negotiate the primary and secondary relay roles such that the sink having the best source reception may become the primary sink device. The remaining sink device(s) may then be designated as the secondary sink device(s)”).

Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gostev in view of Theon as applied to claims 32- 35, 39,  43- 47, 49, 50, 57-59, 62  above, and further in view of Linde et al.( US 9712266 herein after US9712266).

Regarding claim 60, Gostev wherein the first transceiver in the second ear piece is adapted to establish a channel between the second ear piece and the host device over a third wireless communication piconet (Fig. 1 “112 Eavesdrop”, [0027] “the secondary audio bud 110 may “eavesdrop” 112 on the source device 106 as it communicates with the primary audio bud 108”), and further comprising:
 memory in each of the first and second ear pieces intended for the other ear piece from a packet of audio content received from (Fig. 7, Fig. 8, [0050] “Accordingly, the audio bud B 720 may relay the source packet 711 during a B2B Tx 723 to the audio bud C 730”)
 and acknowledged to the host device on the first or third wireless communication piconet (Fig. 6 “623 Tx ACK”, [0049] “The audio bud B 620 may send a Tx ACK 623 to source device A 610 if the audio bud B 620 successfully received the source TX packet 611”),
 respectively; whereby the host device can avoid retransmitting audio content on either the first or third wireless communication piconets ([0078] “Accordingly, the source device 106 may utilize the first retransmission attempt. However, as shown, the first retransmission attempt may also fail as one or both of the Node-B 1305 and the Node-C 1320 may not receive the data transmission from the source device 106”) if it receives an acknowledgement on either the first or third wireless communication piconet for the audio content ([0055] “the audio bud B 820 may send a Tx ACK 825 to the source device A 810 at the next Rx slot 844 in the S2B communication”).
Gostev and Theon does not teach establish a bidirectional communication channel between the second ear piece and the host device, adapted to store at least audio content.
Linde teaches establish a bidirectional communication channel between the second ear piece and the host device (Fig 2 “204”, “200”, “202” Fig. 15 “ACK”, col 21 lines 5-15 “the master 1502 may communicate audio data to slave 1506 at primary event 1510. Similarly, following optional retransmission event 1512 (if used), an optional retransmission event 1514 may occur between the master 1502 and the slave 1506 (e.g., if audio data was not received/acknowledged by the slave 1506 at primary event 1510)”), adapted to store at least audio content (col 22 lines 25- 30 “The packetized left and right channel audio data may be stored in a memory medium”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gostev and Theon to incorporate the teachings of Linde. One of ordinary skill in the art would have been motivated to make this modification in order to increase the robustness of the system.



Claims 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gostev in view of Linde et al. (US 9712266 herein after US9712266).

Regarding claim 61, Gostev teaches a method of receiving audio content by a wireless stereo headset comprising first and second ear pieces, comprising:
 the first ear piece establishing a communication channel between the first ear piece and the host device over a first wireless communication piconet (Fig. 1 “112 Eavesdrop”, [0027] “the secondary audio bud 110 may “eavesdrop” 112 on the source device 106 as it communicates with the primary audio bud 108”);
 monitoring the first wireless communication piconet for audio content from the host device ([0027] “the secondary audio bud 110 may “eavesdrop” 112 on the source device 106 as it communicates with the primary audio bud 108”);
 in response to correctly receiving a packet containing audio content transmitted by the host device on the first wireless communication piconet (Fig. 6 “C 630”, [0048] “wireless audio buds B 620 and C 630 receive the source packet from the source device A 610”), 
 packet intended for the second ear piece ([0027] “the secondary audio bud 110 may “eavesdrop” 112 on the source device 106 as it communicates with the primary audio bud 108”);
 and informing the second ear piece of the correctly received packet over a second communication piconet between the first and second ear pieces ([0049] “If the audio bud C 630 successfully receives the source packet 611, the audio bud C 630 may send a short private Tx ACK 632 via the B2B piconet to the audio bud B 620 immediately following the A.fwdarw.B transmission”);
 and the second ear piece establishing a communication channel between the second ear piece and the host device over a third wireless communication piconet different than the first wireless communication piconet (Fig. 1 “102 S2B link”, [0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-audio bud (“S2B”) piconet”);
 monitoring the third wireless communication piconet for audio content from the host device ([0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-audio bud (“S2B”) piconet”);
 in response to correctly receiving the packet containing audio content also transmitted by the host device on the third wireless communication piconet (Fig. 6 “C 630”, [0048] “wireless audio buds B 620 and C 630 receive the source packet from the source device A 610”), transmitting an acknowledgement of the packet to the host device on the third wireless communication piconet (Fig. 6 “623 Tx ACK”, [0049] “The audio bud B 620 may send a Tx ACK 623 to source device A 610 if the audio bud B 620 successfully received the source TX packet 611”),
 packet intended for the first ear piece ([0050] “Accordingly, the audio bud B 720 may relay the source packet 711 during a B2B Tx 723 to the audio bud C 730”); and informing the first ear piece of the correctly received packet over the second communication piconet ([0050] “Accordingly, the audio bud B 720 may relay the source packet 711 during a B2B Tx 723 to the audio bud C 730”);
 whereby the host device can avoid retransmitting the packet contianing audio content on either the first or third wireless communication piconets ([0078] “Accordingly, the source device 106 may utilize the first retransmission attempt. However, as shown, the first retransmission attempt may also fail as one or both of the Node-B 1305 and the Node-C 1320 may not receive the data transmission from the source device 106”) if it receives an acknowledgement on either the first or third wireless communication piconet for the respective packet containing audio content ([0055] “the audio bud B 820 may send a Tx ACK 825 to the source device A 810 at the next Rx slot 844 in the S2B communication”).
Gostev does not teach second ear piece establishing a bidirectional communication channel, transmitting an acknowledgement of the packet to the host device on the first wireless communication piconet, storing audio content from the packet.
However, Linde teaches second ear piece establishing a bidirectional communication channel (Fig 2 “204”, “200”, “202” Fig. 15 “ACK”, col 21 lines 5-15 “the master 1502 may communicate audio data to slave 1506 at primary event 1510. Similarly, following optional retransmission event 1512 (if used), an optional retransmission event 1514 may occur between the master 1502 and the slave 1506 (e.g., if audio data was not received/acknowledged by the slave 1506 at primary event 1510)”),
 transmitting an acknowledgement of the packet to the host device on the first wireless communication piconet (Fig. 15 “ACK”, col 21 lines 5-15 “the master 1502 may communicate audio data to slave 1506 at primary event 1510. Similarly, following optional retransmission event 1512 (if used), an optional retransmission event 1514 may occur between the master 1502 and the slave 1506 (e.g., if audio data was not received/acknowledged by the slave 1506 at primary event 1510)”),
 storing audio content from the packet (col 22 lines 25- 30 “The packetized left and right channel audio data may be stored in a memory medium”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostev to incorporate the teachings of Linde. One of ordinary skill in the art would have been motivated to make this modification in order to increase the robustness of the system.



Claims 36- 38, 51, 52, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gostev in view of Theon further in view of Zhu et al (US 20180110088 herein after Zhu).

Regarding claim 36, 51 Gostev teaches wherein the second communication piconet employs the same technology and protocol as the first wireless communication piconet ([0027] “The first piconet 102 is a source-to-audio bud (“S2B”) piconet”, [0045] “a source device A 610, 710, 810, 910 may communicate with wireless audio bud B 620, 720, 820, 920 and wireless audio bud C 630, 730, 830, 930 over a piconet network (e.g., using Bluetooth)”); and communications over the first and second piconets ([0027] “The first piconet 102 is a source-to-audio bud (“S2B”) piconet”, [0045] “a source device A 610, 710, 810, 910 may communicate with wireless audio bud B 620, 720, 820, 920 and wireless audio bud C 630, 730, 830, 930 over a piconet network (e.g., using Bluetooth)”).
Gostev and Theon does not teach time division multiplexed.
However, Zhu teaches time division multiplexed ([0053] “Bluetooth by time division multiplexing (TDM)”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gostev, and Theon to incorporate the teachings of Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to create a more efficient system.

Regarding claim 37, 52, Gostev teaches wherein both the first and second ear pieces allocate a time division duration to the first wireless communication piconet ([0048] “In this scenario 600, both audio buds B 620 and C 630 may tune to the S2B piconet during the source Tx slot 642 and listen/receive a source packet Tx 611 that is transmitted from the source device A 610 to audio bud B 620”) that includes the predetermined packet transmission starting point (“[0027] “Specifically, the secondary audio bud 110 may know the schedule for communications between the secondary audio bud 110 and the primary audio bud 108 on the B2B piconet 104. When there are no scheduled communications on the B2B piconet 104, the secondary audio bud 110 may eavesdrop on the communication between the source device 106 and the primary audio bud 108 over the S2B piconet 102”),
 and is of sufficient length to ascertain whether or not the host device is transmitting a packet of audio content ([0048] “Specifically, both audio bud B 620 and C 630 may have available Rx times, 621 and 631, respectively, to listen/receive the Tx packet 611. As noted above, the audio bud C 630 may be aware of and receive the source packet Tx 611 by eavesdropping on the source device A 610”, Fig. 6 “642”, “611”).

Regarding claim 38, Gostev teaches comprising using the same transceiver circuit to communicate over the first and second piconets (Fig. 3 “Transceiver”, Fig 1 “108 Primary Audio Bud”, “102 S2B link”, “104 B2B Link”, [0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone)”) .

Claims  40, 53, 54,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gostev in view of Theon further in view of Belverato (US 20170111834).


Regarding claim 40, Gostev teaches wherein the second communication piconet ([0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone).
Gostev and Theon does not teach comprises a wired connection to the second ear piece.
However, Belverato teaches comprises a wired connection to the second ear piece ([0020] “The headphone or wireless earpiece set comprises two radio units, one per side. The source is bonded to only one of the two radios. The two radios are capable of communicating with each other over a separate channel which is not affected by the same propagation issues. Some examples of this separate channel is the use of UWB, magnetic induction such as NFMI or wired connections”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostev to incorporate the teachings of Belverato. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the system.

Regarding claim 53, Gostev does not teach wherein the first ear piece further comprises a second transceiver adapted to support a Near Field Magnetic Induction (NFMI) communication channel forming the second communication piconet.
 Theon teaches adapted to support a Near Field Magnetic Induction (NFMI) communication channel ([0064] “the first wireless device 302 is configured to send a message over the first wireless link 308 (e.g. NFMI) to the second wireless device 304 in response to the error condition or signal degradation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostev to incorporate the teachings of Theon. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the system.
Theon does not explicitly teach wherein the first ear piece further comprises a second transceiver adapted to support a Near Field Magnetic Induction (NFMI) communication channel forming the second communication piconet.

Belverato teaches wherein the first ear piece further comprises a second transceiver (Fig. 1 “Interface 20, 16”, [0022] “The interfaces 16, 20 may be a wireless interface which provide for wireless communications such as through magnetic induction, near field magnetic induction (NFMI)”),  adapted to support a Near Field Magnetic Induction (NFMI) communication channel forming the second communication piconet ([0020] “A wireless headphone that necessitates the use of two radio units would suffice. The headphone or wireless earpiece set comprises two radio units, one per side. The source is bonded to only one of the two radios. The two radios are capable of communicating with each other over a separate channel which is not affected by the same propagation issues. Some examples of this separate channel is the use of UWB, magnetic induction such as NFMI”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostev to incorporate the teachings of Belverato. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the system.

Regarding claim 54, Gostev and Theon does not teach wherein the first ear piece further comprises a modem adapted to support a wired connection forming the second communication piconet.

Belverato teaches wherein the first ear piece further comprises a modem adapted to support a wired connection forming the second communication piconet ([0020] “The interfaces 16, 20 may be a wireless interface which provide for wireless communications such as through magnetic induction, near field magnetic induction (NFMI), ultra-wideband (UWB) or other types of wireless communications. Alternatively, the interfaces 16, 20 may connect with one another through a wired interface. Thus the interfaces 16, 20 may provide for a wireless linkage or a wired linkage”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostev to incorporate the teachings of Belverato. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the system.


Claims 41, 42, 55, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gostev in view of Theon further in view of Haynie et al.(US 20130266152 herein after Haynie).

Regarding claims 41, 55, Gostev teaches wherein at least some communications between the first and second ear pieces on the second communication piconet ([0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-audio bud (“S2B”) piconet”), [0027] “the secondary audio bud 110 may “eavesdrop” 112 on the source device 106 as it communicates with the primary audio bud 108”).
Gostev and Theon does not teach include a time stamp based on a common clock.
However, Haynie teaches include a time stamp based on a common clock ([0051] “the slave 10b may receive the edge event, and timestamp its arrival based on the slave's own system clock (e.g., a slave timestamp)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gostev, Theon to incorporate the teachings of Haynie. One of ordinary skill in the art would have been motivated to make this modification in order to increase the precision of synchronization of system.

Regarding claims 42, 56, Gostev teaches audio content sent by the host device over the first wireless communication piconet ([0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-audio bud (“S2B”) piconet”), [0027] “the secondary audio bud 110 may “eavesdrop” 112 on the source device 106 as it communicates with the primary audio bud 108”). 
 Gostev and Theon does not teach wherein the time stamp is related to an arrival time.
However, Haynie teaches wherein the time stamp is related to an arrival time ([0051] “the slave 10b may receive the edge event, and timestamp its arrival based on the slave's own system clock (e.g., a slave timestamp)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gostev and Theon to incorporate the teachings of Haynie. One of ordinary skill in the art would have been motivated to make this modification in order to increase the precision of synchronization of system.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant’s Argument 1
Gostev fails to disclose that the ear piece in a piconet to the source sends an acknowledgement prior to receiving audio data from the other ear piece, hence preventing a retransmission.

Examiner’s Response 1
Examiner respectfully disagrees, the combination of Gostev in view of Theon teaches the ear piece in a piconet to the source sends an acknowledgement prior to receiving audio data from the other ear piece, hence preventing a retransmission.
Although, Gostev teaches and the first ear piece transmitting an acknowledgement of the first packet of audio content to the host device ([0055] “the audio bud B 820 may send a Tx ACK 825 to the source device A 810 at the next Rx slot 844 in the S2B communication”), to prevent a retransmission of the first packet of audio content by the host device ([0078] “Accordingly, the source device 106 may utilize the first retransmission attempt. However, as shown, the first retransmission attempt may also fail as one or both of the Node-B 1305 and the Node-C 1320 may not receive the data transmission from the source device 106”).
Gostev does not teach ear piece transmitting an acknowledgement of the first packet of audio content to the host device, prior to receiving, from the second ear piece, any audio content from the first packet of audio content, to prevent a retransmission of the first packet of audio content by the host device
Theon teaches ear piece transmitting an acknowledgement of the first packet of audio content to the host device, prior to receiving ([0057] “acknowledgement to the third wireless device 306 after a successful reception of an A2DP or HEP packet can also be sent dynamically from either the first and second wireless devices 302, 304, based on a negotiation between the first and second wireless devices 302, 304 over the first wireless link 308”), from the second ear piece, any audio content from the first packet of audio content ([0058] “for exchange of communication content data packets (e.g. audio, microphone, etc.) between both the first and second wireless devices 302, 304. Such packet exchange/forwarding can be either unconditional or conditional”),
 to prevent a retransmission of the first packet of audio content by the host device ([0069] “This approach minimizes the number of unnecessary retransmissions from the third wireless device 306 and hence reduces the third wireless device's 306 power consumption and minimizes BW usage of the 2.4 GHz spectrum”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostev to incorporate the teachings of Theon. One of ordinary skill in the art would have been motivated to make this modification in order to minimize amount of retransmission times.

Applicant’s Argument 2
	Applicant argues Gostev in combination with Linde does not teach "establishing a bidirectional communication channel between the second ear piece and the host device over a third wireless communication piconet different than the first wireless communication piconet."

Examiner’s Response 2
	Examiner respectfully disagrees the combination of Gostev in view of Linde teaches the second ear piece establishing a bidirectional communication channel between the second ear piece and the host device over a third wireless communication piconet different than the first wireless communication piconet as cited in claim 62;

the second ear piece establishing a communication channel between the second ear piece and the host device over a third wireless communication piconet different than the first wireless communication piconet (Fig. 1 “102 S2B link”, [0027] “scatternet 100 including two piconets 102 and 104 for use with two wireless audio buds 108, 110 (e.g., wireless earbuds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-audio bud (“S2B”) piconet”)

Gostev does not teach second ear piece establishing a bidirectional communication channel, transmitting an acknowledgement of the packet to the host device on the first wireless communication piconet, storing audio content from the packet.
However, Linde teaches second ear piece establishing a bidirectional communication channel (Fig 2 “204”, “200”, “202” Fig. 15 “ACK”, col 21 lines 5-15 “the master 1502 may communicate audio data to slave 1506 at primary event 1510. Similarly, following optional retransmission event 1512 (if used), an optional retransmission event 1514 may occur between the master 1502 and the slave 1506 (e.g., if audio data was not received/acknowledged by the slave 1506 at primary event 1510)”),
 transmitting an acknowledgement of the packet to the host device on the first wireless communication piconet (Fig. 15 “ACK”, col 21 lines 5-15 “the master 1502 may communicate audio data to slave 1506 at primary event 1510. Similarly, following optional retransmission event 1512 (if used), an optional retransmission event 1514 may occur between the master 1502 and the slave 1506 (e.g., if audio data was not received/acknowledged by the slave 1506 at primary event 1510)”),
 storing audio content from the packet (col 22 lines 25- 30 “The packetized left and right channel audio data may be stored in a memory medium”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostev to incorporate the teachings of Linde. One of ordinary skill in the art would have been motivated to make this modification in order to increase the robustness of the system.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411  

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411